ON MOTION TO DISMISS APPEAL
December 4, 1941.                        119 P.2d 883.
 OPINION
Respondent has presented a motion to dismiss the appeal.
The motion states that "respondent will, through his undersigned counsel, move the court to dismiss the appeal taken in the above-entitled action."
In this case an appeal has been taken from the order denying the motion for new trial, as well as from the judgment and the whole thereof. It cannot be ascertained from the motion to dismiss the appeal herein whether the motion goes to the appeal from the judgment or the appeal from the order denying the motion for new trial, or both. It is, therefore, too general, and is denied. Peri v. Jeffers, 53 Nev. 49, 292 P. 1, 293 P. 25,298 P. 658; Coykendall et al. v. Gray et al. 53 Nev. 113, 293 P. 436. *Page 330